Exhibit NEWS RELEASE Precision Drilling Trust Announces United States Federal Income Tax Information For 2008 Calgary, Alberta, Canada – January 28, 2009 Precision Drilling Trust (“Precision” or the “Trust”) announced today the United States (“U.S.”) federal income tax treatment of the cash and “in-kind” distributions paid by Precision to individual U.S. resident unitholders in 2008. Based on advice from Precision’s U.S. tax advisors, the issued and outstanding trust units of Precision will be classified as equity rather than as debt for U.S. federal income tax purposes. Precision believes that the cash distributions paid in 2008 to individual U.S. resident unitholders out of its current and accumulated earnings and profits should be treated as qualified dividend income for U.S. federal income tax purposes generally eligible for the reduced maximum rate of tax to individuals of 15% and that the “in-kind” distribution made in January 2008, which was followed by an immediate consolidation of trust units so that the number of Trust units outstanding were unchanged from the number of Trust units outstanding immediately before the special “in-kind” distribution, should be treated as a non-taxable event for U.S. federal income tax purposes.
